The evidence of what Israel said when he procured Lariviere's signature to the note was admissible as tending to contradict Israel's version of that transaction. His statement in the schedule of the firm's assets and liabilities was admissible for the same reason. Each piece of evidence tended to prove that Israel's testimony that the note was given for a loan was untrue, because he had made contradicting statements.
The plaintiff apparently concedes this, but now seeks to have the verdict set aside upon the ground that all this evidence should have been excluded as tending to vary the written contract. True W. Jones Company v. Flaherty,80 N.H. 571. The evidence did not *Page 126 
contradict the writing, in the sense in which that term is used in the exclusionary rule. Its purport was that there was no consideration for the note. This may be shown in a suit between the original parties. Aldrich v. Whittaker, 70 N.H. 627; Murray v. Whitcomb, 58 N.H. 50. In the cases relied upon by the plaintiff (Concord Bank v. Rogers, 16 N.H. 9; Simpson v. Currier, 60 N.H. 19) it was pointed out that the matter in controversy did not involve the question in the present case.
Exceptions overruled.
PLUMMER, J., was absent: the others concurred.